Crapser, J.
(dissenting). This is an appeal by a city marshal from a decision of the Unemployment Insurance Appeal Board *461which affirmed a decision of an Unemployment Insurance Beferee holding the claimant to be eligible for unemployment insurance benefits based upon his earnings with the appellant and holding that the appellant was not an exempt employe! under section 502, subdivision 3, paragraph (3), clause (d) of the Unemployment Insurance Law.
The appellant is a city marshal of the city of New York, appointed by the Mayor, and it is admitted that the claimant was one of his employees. A marshal while appointed by the Mayor of the city of New York receives-his fees entirely from litigants and attorneys, he does not receive any of his pay from the city of New York. He had several employees who were for his own convenience. They were not under civil service, they were hired directly by him, they had no pension rights, no mandatory increases as provided for city employees, no promotion rights and no right of appeal in the event of discharge and received no credit for civil service employment. The marshal’s fees were his own, he did not have to account for them to turn over any part of them to the city of New York. All expenses incidental to the management of his office were borne by the marshal personally.
The marshal was not a “ governmental subdivision ” within the meaning of section 502, subdivision 3, paragraph (3), clause (d) of the Unemployment Insurance Law and the decision of the Unemployment Insurance Board should be affirmed, with costs and disbursements.
Bliss and Heffernan, JJ., concur with Hill, P. J.; Crapser, J., dissents in a memorandum in which Schenck, J., concurs.
Determination reversed on the law, with fifty dollars costs and disbursements.